Exhibit 10.4

Saban Capital Acquisition Corp.

10100 Santa Monica Boulevard, 26th Floor

Los Angeles, California 90067

September 15, 2016

Saban Capital Group, Inc.

10100 Santa Monica Boulevard, 26th Floor

Los Angeles, California 90067

Re: Administrative Services Agreement

Gentlemen:

This letter agreement by and between Saban Capital Acquisition Corp. (the
“Company”) and Saban Capital Group, Inc. (“Saban Capital”), dated as of the date
hereof, will confirm our agreement that, commencing on the date the securities
of the Company are first listed on The NASDAQ Capital Market LLC (the “Listing
Date”), pursuant to a Registration Statement on Form S-1 and prospectus filed
with the Securities and Exchange Commission (the “Registration Statement”) and
continuing until the earlier of the consummation by the Company of an initial
business combination or the Company’s liquidation (in each case as described in
the Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”), Saban Capital, an affiliate of our sponsor, Saban Sponsor
LLC, shall make available to the Company, at 10100 Santa Monica Boulevard, 26th
Floor, Los Angeles, California 90067 (or any successor location or other
existing office locations of Saban Capital), certain office space, utilities and
secretarial support services as may be reasonably required by the Company. In
exchange therefor, the Company shall pay Saban Capital the sum of $10,000 per
month on the Listing Date and continuing monthly thereafter until the
Termination Date.

Saban Capital hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public shareholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this letter
agreement, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.



--------------------------------------------------------------------------------

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

      Very truly yours,       SABAN CAPITAL ACQUISITION CORP.       By:  

/s/ Adam Chesnoff

        Name: Adam Chesnoff         Title: President and Chief Executive Officer
AGREED TO AND ACCEPTED BY:       SABAN CAPITAL GROUP, INC.       By:  

/s/ Adam Chesnoff

        Name: Adam Chesnoff         Title: President and Chief Executive Officer
     

[Signature Page to Administrative Services Agreement]